                      Case 1:21-mj-00502-GMH Document 9
                                                      6 Filed 07/08/21
                                                              07/06/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                  United States of America                        )
                             Plaintiff                            )
                                v.                                )      Case No.   1:21-mj-00502
                    Zvonimir Joseph Jurlina                       )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          ZVONIMIR JOSEPH JURLINA                                                                                            .


Date:          07/08/2021                                                                 Zachary J Thornley
                                                                                           Attorney’s signature


                                                                             Zachary John Thornley - AZ Bar No: 032363
                                                                                       Printed name and bar number
                                                                                         1650 N Dysart Rd
                                                                                              Suite 4
                                                                                        Goodyear, AZ. 85395

                                                                                                 Address

                                                                                    Courts@ThornleyLawFirm.com
                                                                                             E-mail address

                                                                                            (602) 686-5223
                                                                                            Telephone number

                                                                                            (928) 433-5909
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
